Title: From George Washington to Robert Morris, 31 December 1776
From: Washington, George
To: Morris, Robert

 

Sir
Trenton Decem. 31. 1776

Our Affairs are at present in a most delicate—tho’ I hope a fortunate Situation: But the great & radical Evil which pervades our whole System & like an Ax at the Tree of our Safety Interest & Liberty here again shews its baleful Influence—Tomorrow the Continental Troops are all at Liberty—I wish to push our Success to keep up the Pannick & in order to get their Assistance have promised them a Bounty of 10 Dollars if they will continue for one Month—But here again a new Difficulty presents itself we have not Money to pay the Bounty, & we have exhausted our Credit by such frequent Promises that it has not the Weight we could wish. If it be possible, Sir, to give us Assistance do it—borrow Money where it can be done we are doing it upon our private Credit—every Man of Interest & every Lover of his Country must strain his Credit upon such an Occasi[o]n.
No Time my dear Sir is to be lost. I am most Obedt & sincerely D. Sir Your very Hbble Servt

Go: Washington


The Bearer will escort the Money.

